Case 1:19-cr-00560-JGK Document 63 Filed 07/01/21 Page 1 of 1

Law Offices of Ezra Spilke

1825 Foster Avenue, Suite 1K
Brooklyn, New York 11230

t: (718) 783-3682

é: ezra@spilkelaw.com
www.spilkelaw.com

July 1, 2021

BY ECF

The Honorable John G. Koeltl
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Jameel Alsaedi, No. 19 Cr. 560 (JGK)

Dear Judge Koeltl:

I write to respectfully request a thirty-day adjournment of sentencing and
corresponding submission deadlines. I am still collecting records and letters in
support of Mr. Alsaedi's sentencing submission.

Sentencing is scheduled for July 15. June 11 was the original date scheduled

T have conferred with AUSA Robert Sobelman, counsel for the government, and he
consents to this request.

Respectfully submitted,

/s Hera Spilke

1825 Foster Avenue, Suite 1K
Brooklyn, New York 11230
(718) 783-3682

Counsel for Jameel Alsaedi

cc: All counsel! of record

Ab guerla FO whawl S0ar,
SEPFERGER 1S) #00) Ar 4500s

 

 

 

 

 

 

 

 

 

USDS SDNY 28 bolhec

DOCUMENT sae 6 Leclkee

ELECTRONICALLY FILED ee

DOC #: Fg -SD-F

DATE FILED: _2 7/2/2092.) i) 2|
— f

 
